Exhibit 10-51
TeleCommunication Systems
Deferred Compensation Plan
(Plan Document)
ARTICLE I
PURPOSE AND EFFECTIVE DATE
The purpose of the TeleCommunication Systems Deferred Compensation Plan (“Plan”)
is to aid TeleCommunication Systems and its subsidiaries in retaining and
attracting executive employees by providing them with tax deferred savings
opportunities. This voluntary nonqualified Plan provides a select group of
management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (ERISA) of TeleCommunication Systems with the
opportunity to elect to defer receipt of specified portions of compensation, and
to have these deferred amounts treated as if invested in specified hypothetical
investment benchmarks. The Plan is intended to conform to the requirements of
Code §409A. The Plan shall be effective December 1, 2008, and deferral elections
made hereunder shall be effective on or after December 1, 2008.
ARTICLE II
DEFINITIONS
For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:
     Section 2.01 Account. “Account” or “Accounts” means the fair market value
of Deferred Amounts and Earnings and thereon as established under the terms of
the Plan and reflected in the bookkeeping accounts maintained by the Company
from time to time. As used in context, “Account” may refer to the Participant’s
entire interest under the Plan or, if used in the context of a specific plan
year (e.g. “2010 Account” or “Plan Year Account”) may refer to the portion of
the Participant’s interest under the Plan that reflect the Deferred Amount and
Earnings thereon only for a Plan Year, or, if used in the context of a specific
type of Deferred Amounts (e.g., “Plan Year Base Salary Account” or “Plan Year
Discretionary Contribution Account”) those types of Deferred Amounts and
Earnings thereon.
     Section 2.02 Administrative Committee. “Administrative Committee” means the
committee appointed by the TeleCommunication Systems Deferred Compensation Plan
Committee of the Board.
     Section 2.03 Base Salary. “Base Salary” means Eligible Compensation equal
to the base rate of cash compensation paid by the Company to or for the benefit
of a Participant for services rendered or labor performed while a Participant,
including such amounts that would be payable to a Participant but for
contributions made on the Participant’s behalf to any qualified plan maintained
by the Company or to any cafeteria plan under Section 125 of the Internal
Revenue Code maintained by the Company.
TeleCommunication Systems

1



--------------------------------------------------------------------------------



 



     Section 2.04 Base Salary Deferral. “Base Salary Deferral” means the amount
of a Participant’s Base Salary that the Participant elects to defer and that is
credited to his or her Account pursuant to Section 4.02.
     Section 2.05 Beneficiary. “Beneficiary” means the person, persons or entity
designated by the Participant to receive any benefits payable under the Plan
pursuant to Article VIII.
     Section 2.06 Board. “Board” means the Board of Directors of
TeleCommunication Systems.
     Section 2.07 Bonus Compensation. Bonus Compensation is defined under in
Section 2.23 as Incentive Compensation.
     Section 2.08 Change of Control. For purposes of this Plan, a “Change of
Control” shall be defined as any change of control within the meaning of Code
section 409A(a)(2)(A)(v).
     Section 2.09 Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended, including regulations and guidance of general applicability issued
thereunder.
     Section 2.10 Commissions “Commissions means compensation earned by a
Participant in the form of commissions in connection with the sale of the
Company’s products and services.
     Section 2.11 Company. “Company” means TeleCommunication Systems, Inc., its
successors, any subsidiary or affiliated organizations authorized by the Board
or the Plan Committee to participate in the Plan and any organization into which
or with which TeleCommunication Systems merges or that assumes the liabilities
of the Company.
     Section 2.12 Deferral Agreement. “Deferral Agreement” means an agreement
filed by a Participant in accordance with Article IV.
     Section 2.13 Deferral Period. “Deferral Period” means the period of time
after which payment of an Account is to be made or begin to be made as specified
in Article IV. In the case of a Form of Payment that is substantially equal
annual installments, the Deferral Period for each installment shall mean the
period closing on the date that such installment payment is due under the terms
of the Plan.
     Section 2.14 Deferred Amount. “Deferred Amount” means the amount of
Eligible Compensation to which the Deferral Agreement relates that is to be
deferred under the Plan, expressed as either a dollar amount or a percentage of
the Base Salary, Incentive Compensation and/or Commissions for such Plan Year or
performance period.
     Section 2.15 Designee. “Designee” shall mean the Company’s senior human
resources officers or other individuals to whom the Plan Committee has delegated
the authority to take action under the Plan. Wherever Plan Committee is
referenced in the plan, it shall be deemed to also refer to Designee.
     Section 2.16 Disability. “Disability” means any injury, illness or
condition that constitutes a disability within the meaning of Code section
409A(a)(2)(C).
     Section 2.17 Discretionary Contribution. “Discretionary Contribution,” if
any, means the amount of any discretionary employer contribution, including any
matching contribution that the Company agrees to make to the Plan from time to
time.
TeleCommunication Systems

2



--------------------------------------------------------------------------------



 



     Section 2.18 Earnings. “Earnings” shall mean shall mean the returns
credited to a Participant’s Account on the basis of investment benchmarks
specified by the Committee from time to time.
     Section 2.19 Eligible Compensation. “Eligible Compensation” means any Base
Salary, Incentive Compensation and Commissions that are earned for services
performed during a Plan Year. Eligible Compensation does not include expense
reimbursements, any form of noncash compensation or transfer of property, or
compensation paid under a stock-based plan.
     Section 2.20 ERISA. “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.
     Section 2.21 Form of Payment. “Form of Payment” means either a single sum
distribution or substantially equal annual installments over a period of at
least two (2) but not more than ten (10) years as specified under Article IV. If
the Form of Payment is substantially equal annual installments, each installment
shall constitute a separate payment for purposes of Code section 409A.
     Section 2.22 Hardship Withdrawal. “Hardship Withdrawal” means a payment on
account of an unforeseeable emergency, as defined in Code section
409A(a)(2)(B)(ii), pursuant to Section 6.06.
     Section 2.22 Hypothetical Investment Benchmark. “Hypothetical Investment
Benchmark” shall mean the phantom investment benchmarks which are used to
measure the return credited to a Participant’s Deferral Account.
     Section 2.23 Incentive Compensation. “Incentive Compensation” means
Eligible Compensation awarded to a Participant for a Plan Year under any
incentive plan maintained by the Company.
     Section 2.24 Incentive Compensation Deferral. “Incentive Compensation
Deferral” means the amount of a Participant’s Incentive Compensation that the
Participant elects to defer and that is credited to his Account.
     Section 2.25 Modification Agreement. “Modification Agreement” means the
form filed by a Participant to change the Deferral Period or the Form of Payment
with respect to an Account under rules established by the Plan Committee from
time to time and pursuant to Section 4.03(b).
     Section 2.26 Participant. “Participant” means any individual who is
eligible to participate in this Plan and who elects to participate by filing a
Participation Agreement as provided in Article IV.
     Section 2.27 Plan Committee. “Plan Committee” is the “TeleCommunication
Systems Deferred Compensation Plan Committee” and means the compensation
committee of the Board.
     Section 2.28 Plan Year. “Plan Year” means a twelve-month period beginning
January 1 and ending the following December 31.
TeleCommunication Systems

3



--------------------------------------------------------------------------------



 



     Section 2.29 TeleCommunication Systems Deferred Compensation Plan
Committee. “TeleCommunication Systems Deferred Compensation Plan Committee” or
“Plan Committee” means the compensation committee of the Board.
     Section 2.30 Separation from Service. “Separation from Service” means a
reduction in an employee’s services (regardless whether performed as an employee
or independent contractor) to a rate that is reasonably anticipated to be a
permanent reduction in services to 20 percent or less of the average rate of
services performed prior to such reduction. If an employee ceases or reduces
services under a bona fide leave of absence, a Separation from Service occurs
after the close of the 6-month anniversary of such leave, provided however that
the Separation from Service shall be delayed to the extent that the employee has
a statutory or contractual right to reemployment. Determination of whether a
Separation from Service occurs shall be made in a manner that is consistent with
the principles in Reg. 1.409A-1(h). A Separation from Service also shall refer
to “Separate from Service” as used herein.
     Section 2.31 Specified Employee. “Specified Employee” means a “specified
employee” within the meaning of Code section 409A(2)(B).
     Section 2.32 Valuation Date. “Valuation Date” means the last calendar date
when the New York Stock Exchange was open, or such other date as the
Administrative Committee in its sole discretion may determine.
ARTICLE III
ADMINISTRATION
     Section 3.01 TeleCommunication Systems Deferred Compensation Plan Committee
and Administrative Committee Duties. This Plan shall be administered by the
TeleCommunication Systems Deferred Compensation Plan Committee, or Plan
Committee. A majority of the members of the Plan Committee shall constitute a
quorum for the transaction of business. All resolutions or other action taken by
the Plan Committee shall be by a vote of a majority of its members present at
any meeting or, without a meeting, by an instrument in writing signed by all its
members. Members of the Plan Committee may participate in a meeting of such
committee by means of a conference telephone or similar communications equipment
that enables all persons participating in the meeting to hear each other, and
such participation in a meeting shall constitute presence in person at the
meeting and waiver of notice of such meeting.
The Plan Committee shall be responsible for the administration of this Plan and
shall have all powers necessary to administer this Plan, including discretionary
authority to determine eligibility for benefits and to decide claims under the
terms of this Plan, except to the extent that any such powers are vested in any
other person administering this Plan by the Plan Committee. The Plan Committee
may from time to time establish rules for the administration of this Plan, and
it shall have the exclusive right to interpret this Plan and to decide any
matters arising in connection with the administration and operation of this
Plan. All rules, interpretations and decisions of the Plan Committee shall be
conclusive and binding on the Company, Participants and Beneficiaries.
The Plan Committee has delegated to the Administrative Committee responsibility
for performing certain administrative and ministerial functions under this Plan.
The Administrative Committee shall be responsible for determining in the first
instance issues related to eligibility, Hypothetical Investment Benchmarks,
distribution of Deferred Amounts, determination of account balances, crediting
of hypothetical earnings and debiting of hypothetical losses and of
distributions, in-service withdrawals, deferral elections and any other duties
concerning the day-to-day operation of this Plan. The Plan Committee shall have
discretion to delegate to the Administrative
TeleCommunication Systems

4



--------------------------------------------------------------------------------



 



Committee such additional duties as it may determine. The Administrative
Committee may designate one of its members as a chairperson and may retain and
supervise outside providers, third party administrators, record keepers and
professionals (including in-house professionals) to perform any or all of the
duties delegated to it hereunder.
Neither the Plan Committee nor a member of the Board nor any member of the
Administrative Committee shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection with the administration of this Plan have
been delegated or for anything done or omitted to be done in connection with
this Plan. The Plan Committee and the Administrative Committee shall keep
records of all of their respective proceedings and the Administrative Committee
shall keep records of all payments made to Participants or Beneficiaries and
payments made for expenses or otherwise.
The Company shall, to the fullest extent permitted by law, indemnify each
director, officer or employee of the Company (including the heirs, executors,
administrators and other personal representatives of such person), each member
of the Plan Committee and Administrative Committee against expenses (including
attorneys’ fees), judgments, fines, amounts paid in settlement, actually and
reasonably incurred by such person in connection with any threatened, pending or
actual suit, action or proceeding (whether civil, criminal, administrative or
investigative in nature or otherwise) in which such person may be involved by
reason of the fact that he or she is or was serving this Plan in any capacity at
the request of the Company, the Plan Committee or Administrative Committee.
Any expense incurred by the Company, the Plan Committee or the Administrative
Committee relative to the administration of this Plan shall be paid by the
Company and/or may be deducted from the Deferral Accounts of the Participants as
determined by the Plan Committee.
     Section 3.02 Claim Procedure. If a Participant or Beneficiary makes a
written request alleging a right to receive payments under this Plan or alleging
a right to receive an adjustment in benefits being paid under this Plan, such
actions shall be treated as a claim for benefits. All claims for benefits under
this Plan shall be sent to the Administrative Committee. If the Administrative
Committee determines that any individual who has claimed a right to receive
benefits, or different benefits, under this Plan is not entitled to receive all
or any part of the benefits claimed, the Administrative Committee shall inform
the claimant in writing of such determination and the reasons therefore in terms
calculated to be understood by the claimant. The notice shall be sent within
90 days of the claim unless the Administrative Committee determines that
additional time, not exceeding 90 days, is needed and so notifies the
Participant. The notice shall make specific reference to the pertinent Plan
provisions on which the denial is based, and shall describe any additional
material or information that is necessary. Such notice shall, in addition,
inform the claimant of the procedure that the claimant should follow to take
advantage of the review procedures set forth below in the event the claimant
desires to contest the denial of the claim. The claimant may within 90 days
thereafter submit in writing to the Administrative Committee a notice that the
claimant contests the denial of his or her claim and desires a further review by
the Plan Committee. The Plan Committee shall within 60 days thereafter review
the claim and authorize the claimant to review pertinent documents and submit
issues and comments relating to the claim to the Plan Committee. The Plan
Committee will render a final decision on behalf of the Company with specific
reasons therefore in writing and will transmit it to the claimant within 60 days
of the written request for review, unless the Chairperson of the Plan Committee
determines that additional time, not exceeding 60 days, is needed, and so
notifies the Participant. If the Committee fails to respond to a claim filed in
accordance with the foregoing
TeleCommunication Systems

5



--------------------------------------------------------------------------------



 



within 60 days or any such extended period, the Company shall be deemed to have
denied the claim.
ARTICLE IV
PARTICIPATION AND DEFERRAL AGREEMENTS
     Section 4.01 Participation. Participation in the Plan shall be limited to
executives who (i) meet such eligibility criteria as the Plan Committee shall
establish from time to time, and (ii) elect to participate in this Plan by
filing a Deferral Agreement under the rules established by the Plan and the
Administrative Committee.
     Section 4.02 Contents and Timing of Deferral Agreements.
     (a) The Plan Committee shall have the discretion to specify the contents of
a Deferral Agreement and to establish special deadlines regarding the filing of
the Participation Agreements subject to the terms of the Plan.
     (b) A Deferral Agreement must specify (i) the amount of Eligible
Compensation to be deferred under the Plan (the “Deferred Amount”), expressed as
either a dollar amount or as a percentage; provided that the maximum Deferred
Amount for any Plan Year shall not exceed 90% of Base Salary and 100% of
Incentive Compensation and 90% of Commissions; (ii) the Deferral Period; and
(iii) the Form of Payment. If no Deferral Period or Form of Payment is otherwise
specified, a Deferral Agreement shall be deemed to specify a Deferral Period
ceasing on Separation from Service and a Form of Payment that is a single lump
sum.
     (c) The Plan Committee may, in its discretion, permit Deferral Agreements
to specify a unique Deferral Period and Form of Payment with respect to
different Plan Year Accounts.
     (d) Deferral Agreements shall be filed and become irrevocable with respect
to Base Salary or Incentive Compensation of Commissions no later than the
December 31 preceding the Plan Year during which the services for such Base
Salary or Incentive Compensation are first performed. Notwithstanding, the Plan
Committee may establish a later deadline for the filing and irrevocability of
Deferral Agreements to the extent that the Plan Committee determines that such
deadlines conform to the requirements of Code section 409A, including a deadline
of no later than 30 days of initial eligibility for an executive who becomes
newly eligible to participate in the Plan (such as a new hire to the Company).
     (e) A Participant’s Deferral Agreement shall govern for all subsequent Plan
Years unless and until the Participant timely files a new Deferral Agreement.
     Section 4.03 Modification or Revocation of Election by Participant.
     (a) A Participant may not change the amount of Eligible Compensation to be
deferred after the date on which such election is irrevocable pursuant to
Section 4.02(d).
     (b) A Participant may file a Modification Agreement changing the Deferral
Period and Form of Payment for an Account subject to the rules of this
Section 4.03(b). A Modification Election shall be valid only to the extent that
it is filed at least 12 months prior to the cessation of the existing Deferral
Period (determined without regard to a new Deferral Period under the
Modification Agreement) and any new Deferral Period or Form of Payment that is
specified under the Modification Agreement results in a delay in payment of at
least 5 years.
TeleCommunication Systems

6



--------------------------------------------------------------------------------



 



Notwithstanding, the Plan Committee may limit Modification Agreements under
rules that it may provide from time to time, including limitations as to the
maximum Deferral Period.
     Section 4.04 Employer Discretionary Contributions.
     (a) The employer may, at any time and in its complete discretion, make
Discretionary Contributions or other non-elective employer deferrals on behalf
of any eligible employee for any Plan Year.
     (b) Any non-elective employer deferrals made by the employer with respect
to an eligible employee shall be maintained in a separate Deferral Account
established on the employee’s behalf.
     (c) Except as otherwise prescribed under the Plan, an employee’s Deferral
Account pertaining to non-elective employer deferrals for any Plan Years shall
become payable at such time, and in such form, as elected by the employee in the
Deferral Election Agreement; provided, however, that the specified payment date
for such a Deferral Account shall not precede the last day of the Plan Year as
of which such Deferral Account has become vested pursuant to Section 5.03 below.
     (d) Non-elective employee deferrals pertaining to any Plan Year shall be
invested pursuant to the Hypothetical Investment Benchmarks elected by the
Participant in his or her Deferral Election Agreement.
ARTICLE V
DEFERRED COMPENSATION ACCOUNTS
     Section 5.01 Maintenance of Accounts. Accounts shall be established and
maintained for the Deferred Amount and Earnings established for each Participant
and for each Plan Year and, in the discretion of the Administrative Committee,
separate Plan Year Accounts may be established for Deferred Amounts attributable
to Base Salary, Incentive Compensation or Commissions, or Discretionary
Contributions. Deferred Amounts shall be credited to the Account as of the date
that Deferred Amount would otherwise have been paid to the Participant or, in
the case of Discretionary Contributions, the date that the Company awards such
amount. A Participant’s Account(s) shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to this Plan, and shall not constitute or be treated as a trust fund of
any kind. The Administrative Committee shall determine the balance of each
Deferral Account, as of each Valuation Date, by adjusting the balance of such
Deferral Account as of the immediately preceding Valuation Date to reflect
changes in the value of the deemed investments thereof, credits and debits and
distributions pursuant to Article VI with respect to such Account since the
preceding Valuation Date. To the extent that the Company is required to withhold
any taxes or other amounts from the Deferred Amount pursuant to any state,
Federal or local law, Deferred Amounts shall be reduced for such withholdings
only to the extent that there is not sufficient cash compensation payable to the
Participant at the time that such withholding must be made and such withholding
conforms to Code section 409A.
     Section 5.02 Hypothetical Investment Benchmarks. Each Participant shall be
entitled to direct the manner in which his/her Accounts will be deemed to be
invested, selecting among the Hypothetical Investment Benchmarks specified by
the Plan Committee from time to time, and in accordance with such rules,
regulations and procedures as the TeleCommunication Systems Deferred
Compensation Plan Committee may establish from time to time. Notwithstanding
anything to the contrary herein, earnings and losses based on a Participant’s
investment elections
TeleCommunication Systems

7



--------------------------------------------------------------------------------



 



shall begin to accrue as of the date such Participant’s Deferral Amounts are
credited to his/her Accounts.
     Section 5.03 Vesting.
     (a) Except as provided in subsection (b) below, a Participant shall be 100%
vested in the balance of each of his or her Deferral Accounts at all times.
     (b) A Participant shall become fully vested in a Deferral Account
pertaining to Discretionary Contributions or other non-elective employer
contributions made for any Plan Year (a Discretionary Contribution Deferral
Account) as of the earliest to occur of the following:
     i) The date set by the employer for a specific Discretionary Contribution;
     ii) The passage of three (3) Plan Years following the Plan Year to which
such Discretionary Employer Contributions pertain during each of which the
Participant completes at least 1,000 hours of service, with one-third (1/3)
following the passage of one (1) year and two-thirds (2/3) following the passage
of two (2) years; and
     iii) The date as of which the Participant, while employed by the employer
or other affiliated company, dies or becomes disabled according to the
definition of Disability.
     (c) Amounts held in a Discretionary Contribution Deferral Account of a
Participant who terminates employment prior to becoming vested in such account
as prescribed in subsection (b) above shall be forfeited.
ARTICLE VI
BENEFITS AND DISTRIBUTIONS
     Section 6.01 Time and Form of Payment. Payments shall be made to a
Participant upon the cessation of the Deferral Period with respect to each
Account maintained for the Participant. The amount of such payment shall be
based upon the most recent Account Valuation Date and shall be paid pursuant to
the Form of Payment that is applicable to such Account. Thus, for example, if
the Deferral Period ceases upon Separation from Service and the applicable Form
of Payment for an Account is 5-year annual installments, the Deferral Period
with respect to the first annual installment due shall cease upon Separation
from Service and the Deferral Period with respect to the second annual
installment due shall cease on the 1-year anniversary of Separation from
Service. Payments shall be made in cash. If the applicable Form of Payment is
installments, each annual installment shall be an amount equal to (i) the
balance of such Account as of the most recent Valuation Date preceding the
payment date times (ii) a fraction, the numerator of which is one and the
denominator of which is the number of remaining installments (including the
installment being paid). Payments shall be made as soon as administratively
practicable within 90 days of the cessation of the Deferral Period.
     Section 6.02 Separation from Service Distributions. If a Deferral Period
for an Account is stated as the period until Separation from Service, the
Deferral Period shall cease upon Separation from Service. The Form of Payment
shall be the form elected by the Participant.
     Section 6.03 In-Service and Specified Date Distributions. If the Deferral
Period applicable to an Account is a stated number of years or a specified date,
the Account shall be
TeleCommunication Systems

8



--------------------------------------------------------------------------------



 



distributed upon the cessation of the Deferral Period pursuant to the Form of
Payment elected by the Participant. If the Participant separates from service
before the cessation of a Deferral Period that is a stated number of years or a
specified date, his or her account balance shall be distributed as soon as
administratively feasible following the Separation from Service in a lump sum
payment and in accordance with Section 6.04, if applicable.
     Section 6.04 Delay for Specified Employees. Notwithstanding this
Article VI, if a Deferral Period ceases upon Separation from Service (other than
for death or Disability), payments to a Participant who is a Specified Employee
shall not be made until the close of the 6-month anniversary of such Separation
from Service. If during such 6-month delay a Participant dies, payments shall be
made pursuant to Section 6.05 below.
     Section 6.05 Distributions in the Event of Death or Disability.
Notwithstanding the provisions of Section 6.02 and Section 6.03 or the terms of
any Deferral Agreement, if a Participant dies or suffers a Disability prior to
Separation from Service and prior to receiving full payment of his/her Deferral
Account(s), the Company shall pay the remaining balance (determined as of the
most recent Valuation Date preceding such event) to the Participant or the
Participant’s Beneficiary or Beneficiaries (as the case may be) in a lump sum in
cash only.
     Section 6.06 Hardship Withdrawals. Notwithstanding the provisions of
Section 6.01 and any Deferral Agreement, a Participant shall be entitled to
early payment of all or part of the balance in his or her Account(s) if the
Administrative Committee determines in its sole discretion that the standards
for a Hardship Withdrawal are satisfied. A Hardship Withdrawal shall be
permitted only to the extent reasonably needed to satisfy the unforeseeable
emergency that satisfies the standards for a Hardship Withdrawal. An application
for an early payment under this Section 6.06 shall be made to the Administrative
Committee in such form and in accordance with such procedures as the
Administrative Committee shall determine from time to time. The determination of
whether and in what amount and form a distribution will be permitted pursuant to
this Section 6.06 shall be made by the Administrative Committee. All Deferral
Agreements shall cease upon the Administrative Committee’s determination that a
Hardship Withdrawal shall be made.
     Section 6.07 Withholding of Taxes. Notwithstanding any other provision of
this Plan, the Company shall withhold from payments made hereunder any amounts
required to be so withheld by any applicable law or regulation.
ARTICLE VII
BENEFICIARY DESIGNATION
     Section 7.01 Beneficiary Designation. Each Participant shall have the
right, at any time, to designate any person, persons or entity as his
Beneficiary or Beneficiaries. A Beneficiary designation shall be made, and may
be amended, by the Participant by filing a written designation with the
Administrative Committee, on such form and in accordance with such procedures as
the Administrative Committee shall establish from time to time.
     Section 7.02 No Beneficiary Designation. If a Participant fails to
designate a Beneficiary as provided above, or if all designated Beneficiaries
predecease the Participant, then the Participant’s Beneficiary shall be deemed
to be the Participant’s estate.
TeleCommunication Systems

9



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT AND TERMINATION OF PLAN
     Section 8.01 Amendment and Interpretation. The Board or the Plan Committee
may at any time amend this Plan in whole or in part, provided, however, that no
amendment shall be effective to decrease the balance in any Account as accrued
at the time of such amendment, nor shall any amendment otherwise have a
retroactive effect. Interpretation of the Plan by the Board or the Committee
shall be made in a manner that is consistent with the intent that the Plan
conform to the requirements of Code section 409A.
     Section 8.02 Company’s Right to Terminate. The Board or the Plan Committee
may at any time terminate the Plan with respect to future Deferral Agreements.
The Board or the Plan Committee may also terminate the Plan in its entirety at
any time for any reason, including without limitation if, in its judgment, the
continuance of the Plan, the tax, accounting, or other effects thereof, or
potential payments thereunder would not be in the best interests of the Company;
such termination, however, shall be made in a manner that conforms to the
requirements of Code section 409A.
ARTICLE IX
MISCELLANEOUS
     Section 9.01 Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Sections 201, 301 and 401 of ERISA. All payments pursuant to the Plan shall
be made from the general funds of the Company and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.
     Section 9.02 Nonassignability. Except as specifically set forth in the Plan
with respect to the designation of Beneficiaries, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.
TeleCommunication Systems

10